PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/800,467
Filing Date: 25 Feb 2020
Appellant(s): Ramasubramonian et al.



__________________
Brian Rosenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Group 1	Appellant asserts on p. 7-9 of the Brief that the reference fails to disclose a syntax element specifying whether a CU is split using intra sub-partition.  However, it is noted that appellant concedes on p. 7, last paragraph, that Fig. 9 of Cao illustrates the concept of partition of coding units (CUs) in intra coding using a short distance intra prediction (SDIP) scheme.  Although Cao does not mention the word “syntax”, it is noted that appellant’s specification define a syntax element merely as values that represent coding modes ([0057], line 6) and partitioning of video blocks, e.g. CUs ([0074], lines 2-3) .  Therefore, one of ordinary skill in the art would have had no difficulty in recognizing that Fig. 9 and Sec. III.A., 3rd paragraph of Cao disclose a partition scheme that meets the definition of a syntax specifying whether a CU is split (2N x hN) or not (2N x 2N) in its broadest reasonable sense, consistent with appellant’s disclosure.
It is also noted that an anticipatory reference need not duplicate, word for word, what is in the claims. Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991). Even in the context of anticipation, “it is proper to take into account not only specific teachings of the reference but also the inferences which one 
Appellant also asserts on p. 9 of the Brief that Cao fails to mention a second syntax element.  However, Fig. 9 of Cao also illustrates the concept of such a syntax element specifying a split type (e.g. 2N x hN vs. hN x 2N), if a CU were to be partitioned.
Appellant finally asserts on p. 9 of the Brief that Cao fails to disclose prediction block groups are independently reconstructed.  However, merely reciting the language of the claims and asserting that the cited prior art references do not disclose each claim limitation is insufficient. See 37 C.F.R. § 41.37(c)(vii) ("[a] statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim."); see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  Nevertheless, it is noted that appellant concedes on p. 7, last paragraph, that Cao discloses that the functions of prediction units are independent.  As an illustrative example of such independence, Fig. 10 of Cao discloses that only samples of the second PU is split further, independent of the other three PUs in the group.
Examiner acknowledges that Cao et al may not describe a method identical to that disclosed by appellants.  However, claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim.  See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541, 550 (CCPA 1969).  In addition, the law of anticipation does not require that a reference “teach” what an appellant’s disclosure teaches.  Assuming that reference is properly “prior art,” it is only necessary that the claims “read on” something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or “fully met” by it.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983).
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.